Citation Nr: 0616359	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-19 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two licensing and certification examinations taken 
on January 31, 2003.   


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 










INTRODUCTION

The appellant had active military service from April 1988 to 
November 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2004 decision letter by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Muskogee, Oklahoma.                 


FINDINGS OF FACT

1.  On January 31, 2003, the appellant took two licensing and 
certification examinations.     

2.  The appellant filed an application for licensing and 
certification testing fee reimbursement with VA in March 
2004, more than one year after the date of the aforementioned 
licensing and certification examinations.  


CONCLUSION OF LAW

The criteria are not met for entitlement to reimbursement for 
payment of educational assistance benefits under Chapter 30, 
Title 38, United States Code, for two licensing and 
certification examinations taken on January 31, 2003.  
38 C.F.R. § 21.7131 (2005).       


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In an undated award letter to the appellant, the appellant 
was notified that he had been awarded educational benefits 
under the Montgomery GI Bill (Chapter 30).  In the letter, it 
was stated that the appellant was entitled to 22 months and 
one day of educational assistance under the Chapter 30 
program, and it was also noted that the appellant had to use 
that benefit before November 20, 2006.


An Application for Licensing and Certification Testing Fee 
Reimbursement was received by the RO on March 29, 2004.  In 
the application, it was reported that the appellant had taken 
a CompTIA A+ Certification Program OS Technologies Exam, and 
a CompTIA A+ Certification Core Hardware Exam, both on 
January 31, 2003. According to the application, the appellant 
requested reimbursement of the $120.00 total test fee ($60.00 
per test).

By a March 2004 decision letter, the RO denied the 
appellant's request for reimbursement, stating that he had 
not filed his claim within one year of taking the 
examinations.  The appellant filed a notice of disagreement 
in April 2004.  In the April 2004 notice of disagreement, the 
appellant did not dispute the date of the examinations or the 
date in which his application was received.  However, the 
appellant maintained that in a VA pamphlet, which pertained 
to reimbursement for the cost of a license or certification 
test, it was reported that claimants could receive 
reimbursement for approved licensing or certification tests 
taken after March 1, 2001.  According to the appellant, the 
VA pamphlet did not indicate that he was required to file the 
application within one year after taking the examinations.  
Thus, the appellant requested consideration to allow full 
benefits for the examinations submitted.  

Under VA regulations, specifically 38 C.F.R. § 21.7131, when 
an eligible service member enters or reenters into training 
(including a reentrance following a change of program or 
educational institution), the commencing date of his or her 
award of educational assistance will be determined as 
follows: (1) If the award is the first award of educational 
assistance for the program of education the service member is 
pursuing, the commencing date of the award of educational 
assistance is the latest of: (i) The date the educational 
institution certifies under paragraph (b) or (c) of this 
section; (ii) One year before the date of claim as determined 
by § 21.1029(b); (iii) The effective date of the approval of 
the course; or (iv) One year before the date VA receives 
approval notice.  38 C.F.R. § 21.7131(a) (2005).

Under 38 C.F.R. § 21.1029(b), the "date of claim" is the 
date on which a valid claim or application for educational 
assistance is considered to have been filed with VA, for 
purposes of determining the commencing date of an award of 
that educational assistance.  (1) If an informal claim is 
filed and VA receives a formal claim within one year of the 
date VA requested it, or within such other period of time as 
provided by Sec. 21.1032, the date of claim, subject to the 
provisions of paragraph (b)(3) of this section, is the date 
VA received the informal claim.  Id.  (2) If a formal claim 
is filed other than as described in paragraph (b)(1) of this 
section, the date of claim, subject to the provisions of 
paragraph (b)(3) of this section, is the date VA received the 
formal claim.  Id.  (3) If a formal claim itself is abandoned 
and a new formal or informal claim is filed, the date of 
claim is as provided in paragraph (b)(1) or (b)(2) of this 
section, as appropriate.  Id. 

As previously stated, on January 31, 2003, the appellant took 
two licensing and certification examinations.  In March 2004, 
he filed an application for licensing and certification 
testing fee reimbursement.  Therefore, the examinations at 
issue were taken more than one year prior to the date of the 
appellant's application, and as such, the Board finds that 
the RO's action was correct.  See 38 C.F.R. § 21.7131(a) 
(2005).  The appellant is not entitled to payment for 
examinations taken more than one year prior to the date of 
his application.  Id.  

In the instant case, the appellant does not dispute either 
the date of the examinations for which he requests 
reimbursement, or the date of his claim in March 2004.  
Rather, he essentially contends that he was unaware of any 
time limit for submitting an application for reimbursement 
for examination.  The United States Court of Appeals for 
Veterans Claims (Court), however, has held that such matters 
are no exception to VA regulations.  See Morris v. Derwinski, 
1 Vet. App. 260 (1991), citing Fed. Crop Ins. Corp. v. 
Merrill, 332 U.S. 380, 384-85 (1947).  The Court noted that 
the United States Supreme Court had recognized that persons 
dealing with the United States government were charged with 
knowledge of federal statutes and lawfully promulgated agency 
regulations, regardless of actual knowledge or hardship 
resulting from innocent ignorance.  See Morris, 1 Vet. App. 
at 260.  In addition, there is no statutory or regulatory 
provision for any exceptions to the filing requirements that 
apply to this case.  Moreover, the appellant had not 
previously filed any document which could be considered to be 
an informal claim for reimbursement.       

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing commencement dates of awards of Chapter 30 
educational assistance benefits are clear and specific, and 
the Board is bound by them.  Pursuant to these criteria, 
there is no basis upon which to grant the appellant Chapter 
30 educational assistance benefits for licensing and 
certification testing taken prior to March 2003, or one year 
prior to receipt of the application.  Therefore, the Board 
finds that the claim for reimbursement for payment of VA 
educational assistance benefits for two licensing and 
certification examinations taken on January 31, 2003, must be 
denied.  


ORDER

Entitlement to reimbursement for payment of educational 
assistance benefits under Chapter 30, Title 38, United States 
Code, for two licensing and certification examinations taken 
on January 31, 2003, is denied.   



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


